Citation Nr: 0815111	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a groin disorder, 
claimed as left varicocele.

2.  Entitlement to service connection for a low back 
disorder, claimed as post-operative herniated nucleus 
populous of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 until 
September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.  

In May 2006, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a October 
2006 statement of the case a DRO addressed his claim de novo 
as part of the appeal process. See 38 CFR § 3.2600 (2007).  
The Board accordingly considers the claim to have been 
properly adjudicated at the RO level, including for purposes 
of appellate review.

In December 2007, a video conference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

Additionally, along with his claim for service connection for 
a back disorder dated in December 2005, the veteran also 
seems to have filed a claim to reopen his nonservice-
connected compensation claim.  It appears that this claim has 
not yet been adjudicated and is referred to the RO for 
appropriate action.    

As a final procedural matter, the Board notes that the 
veteran submitted a statement from his spouse and from a 
fellow National Guard member/co-worker since the case was 
certified for appeal.  This evidence was received after the 
last RO review.  

The Board has, accordingly, reviewed the additional evidence.  
As to the spouse's statement, while pertinent to the issues 
on appeal, is essentially duplicative of statements she 
offered at the hearing before the Board.  As to the buddy 
statement, he could not recall why the veteran had left 
either military or civilian jobs but had some recollection 
that it was due to a back injury.  However, his vague 
recollections are not applicable to the threshold issue.  
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  


FINDINGS OF FACT

1.  A chronic groin disorder is not currently shown.  

2.  A chronic back disorder was not shown in service or for 
many years thereafter, and is unrelated to active duty.


CONCLUSIONS OF LAW

1.  A groin disorder, claimed as left varicocele, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116(a), 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A low back disorder, claimed as post-operative herniated 
nucleus populous of L4-5, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116(a), 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Groin Disorder

Service medical records reveal that the veteran was treated 
for complaints of pain in his left scrotum in February and 
March 1973.  At that time, he was given a provisional 
diagnosis of left varicocele.  In May 1973, he was seen at 
the urology clinic, which upon examination concluded that he 
had a probable past history of epididymitis, prostatitis.  
Again, a diagnosis of a chronic disease or injury was not 
rendered at that time.  

By June 1973, he showed little symptoms of any left scrotal 
pain.  Therefore, this disorder appears to have been acute 
and transitory and was resolved without any residuals.  
Moreover, his separation examination in September 1974 found 
that his genitourinary system was normal. 

After separation from active service, there were no 
complaints or treatment for groin pain until 2006.  In point 
of fact, upon VA examination in June 1987, he was found to 
have normal genitalia.  In VA treatment records dated in 
March 2006, he complained of left groin pain with discomfort 
with some tenderness in the left testes.  However, no 
diagnosis was rendered at that time.     

In this case, despite the veteran's continuous complaints of 
left groin pain, including his testimony presented at the 
hearing that he experiences discomfort and swelling, there is 
no objective finding of a current chronic underlying 
pathology.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The Board acknowledges the veteran's own belief that he has a 
diagnosis of a chronic disability that was incurred during 
active duty service.  He is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

For these same reasons, his spouse's testimony and lay 
statements asserting an opinion on medical diagnosis of a 
groin disorder are also no competent evidence of a current 
diagnosis. See Layno v. Brown, 6 Vet. App. at 470; Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Therefore, the claim is denied.

Low Back Disorder

The Board notes that the competent medical evidence 
demonstrates a current disability of the low back.  
Specifically, numerous private treatment records reflect 
diagnosis and treatment for a lumbar sacral strain and 
chronic disc disease.  

With respect to the second element of a service connection 
claim, that of in-service incurrence or aggravation, the 
Board must first determine whether a back disorder existed 
prior to the veteran's service.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the Board notes that his service medical 
records are available.  Although he indicated in his report 
of medical history dated in July 1972 that he had experienced 
recurrent back pain, upon objective examination on that same 
date, he was found to have a normal spine.  

Also associated with the file are lay statements from the 
veteran, including his testimony presented at his hearing, 
which asserts that the he had a preexisting back disorder 
prior to service.  However, a mere history provided by the 
veteran of pre-service existence does not, in itself, 
constitute a notation of a pre-existing condition. See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995) (independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service).  

Based on the evidence above, the Board finds that clear and 
unmistakable evidence does not rebut the presumption of 
soundness.  Further, no other evidence of record serves to 
rebut the presumption of soundness here.  Therefore, the 
appropriate inquiry is whether a back disorder was incurred, 
rather than aggravated, during active duty.  

In this regard, during service he was treated on a few 
isolated occasions for low back pain and an impression of 
chronic strain was given.  However, this condition appears to 
have been treated without chronic residuals.  Significantly, 
his separation examination dated in September 1974 found his 
spine to be normal.  This evidence weighs against an in-
service incurrence of a chronic disability. 

Moreover, the post-service medical evidence does not indicate 
any findings of treatment for a back disorder for many years 
after service.  Specifically, medical records are negative 
for complaints or treatment for a back problem until 1979 
(nearly 5 years after service separation).  In this case, the 
Board emphasizes the multi-year gap between discharge from 
military service (1974) and his post-service treatment for a 
back disorder.  

Additionally, the evidence reflects that he began to 
experience significant back pain beginning in early 1980 as a 
result of a work-related injury.  During the course of 
treatment for this injury, there were no statements made 
regarding any in-service treatment for a back injury or 
describing a previous back injury that occurred during 
service.  This evidence and the number of years lapsed 
between the in-service incidents and the first post-service 
episode weigh against a finding of that he has experienced 
this disorder since active duty.   

The Board has considered the veteran's and his wife's 
statements and testimony asserting continuity of 
symptomatology of his currently-diagnosed back disorder and 
active duty service.  For instance, he testified that he has 
had the same back problems, including trouble standing and 
sleeping, since active duty.  His spouse also recalled 
similar problems existing after his separation from active 
duty service.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that 
the reported history of continued low back problems since 
active service is inconsistent with the other evidence of 
record.  

Indeed, while he stated that his disorder began in service, 
the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a low back disorder for many years 
following active service.  While he and his spouse have 
reported and testified to a history of continuing symptoms 
since service, such reports began in 2005, contemporaneous 
with his filing a claim for benefits.  Indeed, clinical 
records showing treatment for a back disorder prior to 2006 
contain no reference to on-going symptomatology since 
service.  

Further, the post-service treatment records dated prior to 
2006 also fail to indicate a history of a back disorder since 
service.  Instead, his current back disorder has been 
associated on numerous occasions with several work place 
injuries and an incident at a local hardware store.  This 
evidence weighs against the credibility of the veteran's and 
his spouse's statements and testimony of on-going symptoms 
since service.  Indeed, the absence of documented treatment, 
considered in conjunction with the absence of a reported in-
service history of a back disorder prior to 2005, does not 
support a finding of continuity, however sincere their 
current statements on this point.  

In short, their current recollection as to symptoms dating 
back to the distant past is found to be less probative than 
the lengthy absence of documented treatment or documented 
report of continued symptoms.  Therefore, the Board finds 
that the veteran's and his spouse's statements and testimony, 
while competent, are not credible as to continuity.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  The Board acknowledges an opinion from a private 
physician dated January 2006 concluding that the veteran's 
back problems began while he was in the military.  However, 
the Board places less probative value on the opinion for 
several reasons.  

First, this opinion was arrived at based solely on the 
veteran's reported history provided to the examiner that his 
back disorder, namely disc disease, began in-service.  To 
this end, the Board finds the veteran's statements to be 
inconsistent with the evidence of record and of little 
probative value.  The Court has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

Further, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) that Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a 
history given by the veteran); see also Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of 
veteran's medical history but must assess the credibility and 
weight of the evidence provided by the veteran rejecting it).

Here, the veteran's reported history of a chronic in-service 
injury of his current back disorder is not otherwise 
supported by the evidence of record.  To the contrary, the 
evidence reflects that he was treated on isolated occasions 
for back pain in-service.  Further, the evidence shows that 
it he had a normal spine upon separation from service.

Moreover, the private physician did not account for the long 
absence of any documented back symptomatology following the 
veteran's separation from military service or consider the 
impact of his multiple post-service injuries.  Therefore, the 
examiner's reliance on such history lessens the probative 
value of his conclusions.  

The Board has also considered the veteran's and his spouse's 
statements asserting a relationship between his currently-
diagnosed back disorder and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his spouse are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno 
v. Brown, 6 Vet. App. at 470.  As lay persons, however, they 
are not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's and his spouse's statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Given the lack of a chronic disorder shown in service, the 
absence of identified symptomatology for many years after 
discharge, and no probative medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2006, March 2006, and May 
2006 that fully addressed all four notice elements and were 
sent prior to the initial RO decision in this matter.  
Although the veteran's back disorder claim is an original 
claim, the May 2006 letter characterized it as a request to 
reopen a previously denied claim requiring new and material 
evidence.  However, because the previous letters sent to him 
correctly characterized his claim as an original claim for 
service connection, VA's duty to notify was satisfied.  

Moreover, all the letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the groin claim, since no current diagnosis 
has been shown, a remand for a VA examination is not 
warranted.  With respect to the low back claim, given the 
absence of in-service evidence of chronic manifestations of 
the disorders on appeal, no evidence of the disorders for 
many years after separation, and no competent evidence of a 
nexus between service and the veteran's claims, a remand for 
a VA examination would unduly delay resolution.

Additionally, the Board notes that in an October 2006 
statement, the veteran's spouse indicated that he was treated 
by a Dr. C. in 1975 for his current back disorder.  However, 
the file does not contain any post-service treatment records 
from a Dr. C during this time period.  Specifically, the 
earliest post-service medical evidence of record is from a 
July 1979 X-ray.  

Moreover, the veteran has never identified receiving any 
treatment by a Dr. C in the private post-service treatment 
records, during his testimony at his hearing, in any other 
correspondence, or in conjunction with his claim for 
disability from the Social Security Administration (SSA).  
Rather, in his testimony presented at the December 2007 
hearing, he identified Dr. G. and Dr.  K. as his treating 
physicians and both of their records have been associated 
with the claims file. 

Therefore, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, service medical records, and records from 
SSA.  He submitted private treatment records, statements in 
support of his claim, including statements from his spouse 
and fellow serviceman.  He was also provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for a groin disorder, claimed as left 
varicocele, is denied.

Service connection for a low back disorder, claimed as post-
operative herniated nucleus populous of L4-5, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


